Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 5/17/2022. As filed, Claims 1-6 are pending. 
Priority
This application, filed 07/15/2020 is a national stage entry of PCT/JP2019/001235 , International Filing Date: 01/17/2019claims foreign priority to 2018-005719 , filed 01/17/2018 in Japan.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 7/15/2020 and 11/01/2021  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith
Election/Restrictions
Applicant’s election of Group I, claims 1-3 drawn to method for synthesizing a sodium salt of a boronate ester compound having a structure of Formula IV wherein R2 is p-tolyl in the reply filed on 05/17/2022 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicants elected the species of the pinacol 4-methylphenylboronate final product which corresponds to formula V wherein R2 is p-tolyl. The starting materials, intermediates, and catalyst are set forth in Example 1 of the present application.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3 be examined on the merits herein to the extend they read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim1 recites limitations  “(R1-Cl)” and ““(R1-Na)”  rendering said claim and its dependents ambiguous because is unclear if  the limitations in the parenthesis is part of said claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3 are drawn to a method for synthesizing a boronate ester compound, comprising: reacting, in a reaction solvent, an organic chloride represented by General Formula Ia R1-Cl, with a dispersion product obtained by dispersing sodium in a dispersion solvent to obtain an organic sodium compound represented by General Formula II (R1--Na),and reacting the obtained organic sodium compound with a borate ester compound represented by General Formula III, where R2 is an aliphatic hydrocarbon group, an alicyclic hydrocarbon group, an alicyclic heterocyclic group, an aromatic hydrocarbon group, or an aromatic heterocyclic group, which optionally includes a substituent that does not react with sodium, Ra and Rb are each, independently of each other, an aliphatic hydrocarbon group or an aromatic hydrocarbon group, which optionally includes a substituent that does not react with sodium, and Ra and Rb are optionally bonded to each other forming a ring together with a boron atom, to obtain a boronate ester compound represented by General Formula IV, ##STR00015## where R1 is the same as R1 in General Formula Ia, and Ra and Rb are the same as those in General Formula III; wherein the compounds of the formula Ia and II  are defined by variables R1 as an aliphatic hydrocarbon group, an alicyclic hydrocarbon group, an alicyclic heterocyclic group, an aromatic hydrocarbon group, or an aromatic heterocyclic group, which optionally includes a substituent that does not react with sodium; compounds of formula III and IV are defined by variables R2, Ra, Rb where R2 is an aliphatic hydrocarbon group, an alicyclic hydrocarbon group, an alicyclic heterocyclic group, an aromatic hydrocarbon group, or an aromatic heterocyclic group, which optionally includes a substituent that does not react with sodium, Ra and Rb are each, independently of each other, an aliphatic hydrocarbon group or an aromatic hydrocarbon group, which optionally includes a substituent that does not react with sodium, and Ra and Rb are optionally bonded to each other forming a ring together with a boron atom; formula V is defined by variable R2,
The present claimed method for synthesizing a boronate ester compound of formula IV which chemical formula encompass an untenable amount of permutations based on the variability of the claimed genus of compounds to performed  claimed function of treating divergent diseases or conditions. For example, the number of permutations embraced by the claimed compounds of formula IV may be roughly estimated by cumulatively multiplying the number of possibilities for each variable: (#possibilities R1) × (#possibilities Ra) × (#possibilities Rb) = Total # compounds.
Formula (IV) contains alternatively useable species that do not share a single structural similarity. The only structural feature shared by all species of Formula (IV) is -B(O)2- which is not an art-recognized physical or chemical class. Without a common structural core shared by the species in Formula (IV), no “single structural similarity” exists. A single structural similarity is lacking due to the fact that variables Ra, Rb  prevent the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within Formula (I)-IV. In fact, Formula (IV) is drawn to multiple core structures, as evidenced by the breadth in the definitions of the structural core variables, R1, Ra, Rb describe to perform claimed function. There is no described correlation between the disclosed function of formulae Ia and II, III are reagents in the synthesis and the structure(s) responsible for the function.
By contrast, the nature and scope of the invention described in the Specification limited to examples 1-5 [0109]-[0128]  and figures (e.g.  reacting 4-chlorotoluene with  pinacol 4-methylphenylboronate (example 1); or with pinacol methoxyboronate (example 2) ; 3-methylphenylsodium with  pinacol methoxyboronate to obtain pinacol 3-methylphenylboronate (example 2) etc.
The species in the specification are not representative of the entire genus as claimed. 
The specification does not show any other examples of compounds of formula as claimed wherein variables are as defined which can performed the function recited in the claims:  organic chloride R1Cl reaction with sodium to give organic sodium compound of formula II which next is reacted with borate ester of formula III to give boronate ester of formula (IV) or (V).  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the claimed method of synthesizing the genus of compounds of formula (IV) or (V) in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In the instant case, the full scope of the claimed genus is far larger than the number of species exemplified by applicants.
In addition to lacking an adequate number of species, the disclosure fails to show a structural feature shared by all species of Formula (I) –(V) and to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (I)-(IV) and V. Applicants have not described the genus of compounds as claimed in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. JOC, 29, Nov. 1964,  3225   (cited by Applicants in IDS)  in view of Wanklyn et al.  Organometallics, 2006, 25, 2-24 (cited in PTO-892 attached herewith).
The article by Ashby teach synthesis of acetylenic boranes of formula HC=C-B-(OMe)3Na+ by reaction of HC=C-Na+ with B(OMe)3. The sodium acetylide is formed by reaction of Na with acetylene (page 3227).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The method of the present application differs from the method described in the article by Ashby  in that prior art does not teach that  the organic sodium R-Na is formed by reaction of R-CI with sodium dispersed in a dispersion solvent.
However, formation of organic sodium by reacting organo chloride with sodium is disclosed in the publication by  Wanklyn.  Wanklyn teaches that it is known to generate alkyl sodium compounds from alkyl halides and sodium metal  dispersion and that reaction is conducted  solvents such as THF and ether for generating organo sodium compounds (example page 10, column 2; page 11, column 1).

    PNG
    media_image4.png
    123
    338
    media_image4.png
    Greyscale

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art steps according to known methods to yield predictable results.  In this case, the primary reference teaches the synthesis of boronate ester by reacting organic sodium compound with borate ester  compounds and the secondary reference teaches that organo sodium can be prepared by reacting sodium dispersion  with organic chloride. Further, the article by Ashby teaches that preparation of stabilized boronate compounds are useful reagents for  further conversion which provides the motivation to synthesize such compounds.
Thus, all of the elements of claim were known to one of ordinary skill in the art at the before the effective filing date of the claimed invention and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  
Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
Conclusion
Claims 1-3 are rejected. Claims 4-6 are withdrawn from consideration. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622